EXHIBIT 10.1
(TEKELEC) [v59634v5963400.gif]
May 27, 2011
PERSONAL AND CONFIDENTIAL
Mr. Ronald J. de Lange
Dear Ron:
On behalf of Tekelec, I am pleased to offer you employment as Chief Executive
Officer and President of Tekelec on the terms and conditions set forth in this
letter. As Tekelec’s Chief Executive Officer and President, you will report
directly to the Board of Directors and will have such duties and
responsibilities as set forth in Tekelec’s Bylaws and as may be delegated to you
from time to time by the Board. As the Chief Executive Officer and President,
you will be principally responsible for developing and implementing the
strategic and tactical goals for Tekelec, in addition to managing the day-to-day
operations of Tekelec. This offer is for your immediate promotion and you will
also be appointed to the Board of Directors.

1.   Your starting annual base salary will be $450,000.00.   2.   You will
continue to be eligible to participate in Tekelec’s 2011 Officer Bonus Plan.
Effective with your appointment as Chief Executive Officer and President, you
will be eligible to receive up to 100% of your annual base salary pro rated in
accordance with the terms of the Plan to reflect the fact that you will be
employed at the CEO level for only a portion of 2011 as a cash bonus based on
the extent to which the Company achieves certain financial milestones in 2011,
subject to the terms of such Plan. For the portion of 2011 during which you
served as Executive Vice President, you will be eligible to receive up to 60% of
your then annual base salary, subject to the terms of such Plan. The terms of
your participation in any officer bonus plans after 2011 will be subject to
change and the approval of the Board of Directors of Tekelec.   3.   You will
continue to receive applicable benefits, including health, dental, vision,
short-term and long-term disability and life insurance, and will continue to be
eligible to participate in the 401(k) and other plans, as are generally provided
to Tekelec’s executive officers, subject to the terms and conditions of the
applicable plans.   4.   You will be designated as an “Eligible Officer” under
Tekelec’s 2011 Officer Severance Plan, which supersedes and replaces your
eligibility under Tekelec’s 2007 Officer Severance Plan.   5.   The Board of
Tekelec will grant to you stock-settled stock appreciation rights (“SARs”) under
Tekelec’s 2003 Equity Incentive Plan, as amended (the “Plan”) to purchase
100,000 shares of Tekelec Common Stock effective as of the close of trading two
trading days following the public announcement of your appointment as Chief
Executive Officer and President (the “Grant Date”). The exercise price of your
SARs will be equal to the closing price of Tekelec’s Common Stock on the Grant
Date (as reported in The Wall Street Journal on the first business day following
the Grant Date). Your SARs will vest annually for four years, with each
installment vesting on the one-year anniversary of the Grant Date if you remain
an employee of Tekelec. Your

 



--------------------------------------------------------------------------------



 



Mr. Ron de Lange
May 27, 2011
Page 2

    SARs will expire, to the extent previously unexercised, in accordance with
the terms of the Plan, and your SARs will in all respects be subject to the
terms and provisions of the Plan and the agreement evidencing the grant of the
SARs.       You will also be granted 75,000 restricted stock units (“RSUs”)
under the Plan, effective as of the date of the Compensation Committee’s action
granting such RSUs (the “RSU Grant Date”). All of these RSUs will vest on the
fourth anniversary of the RSU Grant Date. The RSUs will in all respects be
subject to the terms and provisions of the 2003 Plan and the agreement
evidencing the grant of RSUs.

As a condition of your ongoing employment with Tekelec, you will continue to be
bound by Tekelec’s standard “Confidentiality and Non-Disclosure Agreement and
Assignment of Rights,” a copy of which is enclosed and must be executed by you
before you commence your new position and applicable Tekelec policies. As with
every Tekelec employee, you reserve the right to terminate your employment at
any time for any reason, and we similarly reserve the right to terminate your
employment at any time, with or without cause. We hope and expect, however, that
this will be a long and mutually beneficial relationship.
This letter agreement, as well as all policies, plans and other requirements
referenced herein, contains our entire understanding with respect to your
employment with Tekelec. The provisions of this letter may be amended only by a
writing signed by you and Tekelec. If you have any questions about the meaning
of any of the terms or provisions included herein, please let me know at your
earliest convenience. This letter agreement shall be construed under the laws of
North Carolina.
If this letter agreement is acceptable to you, then please acknowledge your
acceptance by signing and dating where indicated below and returning such signed
copy to Stuart Kupinsky.
Sincerely,
TEKELEC
/s/ Stuart H. Kupinsky
Stuart Kupinsky
Senior Vice President, General Counsel

cc:   Hubert de Pesquidoux, Chairman of the Board

Acknowledged and Accepted:

         
/s/ Ronald J. de Lange
 
      Date: 05/31/11
Ronald J. de Lange
       

 